DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/4/20 and in Japan on 7/20/20. It is noted, however, that applicant has not filed a certified copy of the either application as required by 37 CFR 1.55.  


Drawings
The drawings received 11/1/22 are accepted.

Specification
The specification amendment received 11/1/22 is accepted.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Kelly et al. (herein “Kelly ‘083”; US Pub. No. 2016/0018083 A1).
Regarding claim 1, Kelly discloses a bubble producing device (Fig. 1 and title) comprising: a housing (Fig. 1, item 4) containing a motor, a pump, and an air producing device (Fig. 7 and par. [0053]) electrically connected to a power source (par. [0059]; Fig. 7, clearly showing electrical connection via wires to the battery compartment just below it); a shaft with two ends (Fig. 1, item 2), wherein a first end is connected to the housing (Fig. 1, item 2; noting the end proximate item 4); a bubble producing solution reservoir connectable to a second end of the shaft (Fig. 1, item 3 and par. [0051]); a duct comprising a first and second end, wherein the first end is connected to the air producing device (Fig. 11, item 160, Fig. 7 and par. [0053]); a nozzle secured to the second end of the duct comprising an inner and outer portion, wherein the outer portion includes a trough with an outlet (Fig. 11, item 160 and partial view of Fig. 22B reproduced below and par. [0052]; noting the “outlet” is from the “pump output feed line”), and wherein the inner portion includes a wiper secured therein (par. [0053]); and  a channel comprising a tubular structure with two ends (Fig. 5, item 17 and par. [0051]) wherein a first end is submerged within the solution reservoir and a second end is connected to the outlet (Fig. 7, items 17 to 18 showing the second end attached to the outlet, and Fig.  5, item 17 showing the first end and par. [0051]).  It is noted that Kelly does not specifically disclose a vibrational element secured within the housing and electrically connected to the power source, wherein the vibrational element is activated by an external signal.  However, Kelly discloses a hand held toy (Fig. 1). In addition, Kelly ‘083 discloses a hand held toy (Fig. 1) wherein a vibrational element secured within the housing and electrically connected to the power source (pars. [0014], [0032], [0037], [0048], [0058], [0063], and [0079]; noting connection to the “battery” is obvious), wherein the vibrational element is activated by an external signal (par. [0032]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly to use a  vibrational element secured within the housing and electrically connected to the power source, wherein the vibrational element is activated by an external signal as taught by Kelly ‘083 because doing so would be use of a known technique (using a vibration element in the hand held light device connected to a battery, the vibration element activated by an external signal) to improve a similar product (a hand held bubble device with a battery) in the same way (using a vibration element in the hand held bubble device connected to a battery, the vibration element activated by an external signal to remotely control the bubble device).

    PNG
    media_image1.png
    337
    500
    media_image1.png
    Greyscale

Regarding claims 3 and 11, the combined Kelly and Kelly ‘083 disclose LEDS secured within the housing, which LEDs are electrically connected to the power source (Kelly: Fig. 7, items 31 and pars. [0053]-[0054]).
Regarding claims 4 and 12, the combined Kelly and Kelly ‘083 disclose that the motor, pump, air producing device and air duct are secured within an enclosure secured within the housing (Kelly: Fig. 7 and par. [0053]; noting the “globe”, item 4, being the “housing”).
Regarding claims 6 and 14, the combined Kelly and Kelly ‘083 disclose that the wiper rotates 360 degrees around the inner and outer portion of the nozzle (Kelly: pars. [0053] and [0015]; noting “film applicator moving in circular motion that engages bubble solution onto and/or through the dispensing ring”, see also Figs. 16A and B).
Regarding claim 9, Kelly discloses a bubble producing device (Fig. 1 and title) comprising: a housing (Fig. 1, item 4) containing a motor, a pump, and an air producing device (Fig. 7 and par. [0053]) electrically connected to a power source (par. [0059]; Fig. 7, clearly showing electrical connection via wires to the battery compartment just below it); a shaft with two ends (Fig. 1, item 2), wherein a first end is connected to the housing (Fig. 1, item 2; noting the end proximate item 4); a bubble producing solution reservoir connectable to a second end of the shaft (Fig. 1, item 3 and par. [0051]); a duct comprising a first and second end, wherein the first end is connected to the air producing device (Fig. 11, item 160, Fig. 7 and par. [0053]); a nozzle secured to the second end of the duct comprising an inner and outer portion, wherein the outer portion includes a trough with an outlet and an inlet (Fig. 11, item 160 and partial view of Fig. 22B reproduced below and par. [0052]; noting the “outlet” is from the “pump output feed line” and the “inlet” is to “the return line drain”), and wherein the inner portion includes a wiper secured therein (par. [0053]); and  a channel comprising a tubular structure with two ends (Fig. 5, item 17 and par. [0051]) wherein a first end is submerged within the solution reservoir and a second end is connected to the outlet (Fig. 7, items 17 to 18 showing the second end attached to the outlet, and Fig.  5, item 17 showing the first end and par. [0051]); and a second channel comprising a tubular structure with two ends, wherein one end is connected to the inlet and the other end is within the solution reservoir (pars. [0051]-[0053], noting the return line 14 as seen in Fig. 5, item 14).  It is noted that Kelly does not specifically disclose a vibrational element secured within the housing and electrically connected to the power source, wherein the vibrational element and bubble production of the device are activated in concert.  However, Kelly discloses a bubble device (Fig. 1 and title). In addition, Kelly ‘083 discloses a similar hand held toy (Fig. 1) wherein a vibrational element secured within the housing and electrically connected to the power source (pars. [0014], [0032], [0037], [0048], [0058], [0063], and [0079]; noting connection to the “battery” is obvious), wherein the vibrational element and light production of the device are activated in concert (pars. [0032] and [0048]).    Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly to use a vibrational element secured within the housing and electrically connected to the power source, wherein the vibrational element and bubble production of the device are activated in concert as taught and suggested by Kelly ‘083 because doing so would be use of a known technique (using a vibration element in the hand held light device connected to a battery, the vibration element and light production activated in concert by an external signal) to improve a similar product (a hand held bubble device with a battery) in the same way (using a vibration element in the hand held bubble device connected to a battery, the vibration element and bubble production activated in concert by an external signal to remotely control the bubble device).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Kelly et al. (herein “Kelly ‘083”; US Pub. No. 2016/0018083 A1) and in further view of Menow et al. (herein “Menow”; US Pat. No. 6,024,623).
Regarding claims 2 and 10, the combined Kelly and Kelly ‘083 disclose a nozzle cover secured adjacent to the nozzle, wherein the nozzle cover comprises a discharge orifice (Kelly: Fig. 23B, reproduced below). It is noted that Kelly and Kelly ‘083 do not specifically disclose the use of a gasket secured around an outer edge thereof.  However, Menow discloses a similar bubble producing toy wherein a gasket in the form of an O-ring is secured around an outer edge thereof between two portions (col. 3, lines 36-40).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing to modify the combined Kelly and Kelly ‘083 to use a gasket between the nozzle and the nozzle cover as taught and suggested by Menow because doing so would be applying a known technique (using an O-ring gasket between an inner and outer part) to a known product (a bubble producing device that has a nozzle and a nozzle cover) in the same way (using an O-ring gasket between an inner nozzle and an outer nozzle cover; the O-ring gasket preventing fluid from entering back into the housing – see Menow: col. 3, lines 36-40). 

    PNG
    media_image2.png
    348
    476
    media_image2.png
    Greyscale

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Kelly et al. (herein “Kelly ‘083”; US Pub. No. 2016/0018083 A1) and in further view of Sheng (US Pat. No. 5,035,665).
Regarding claims 5 and 13, it is noted that the combined Kelly and Kelly ‘083 do not specifically disclose that the inner portion includes two open semicircle portions that surround the wiper.  However, Kelly makes obvious some support structure and what appears to be at least one semicircular opening around the wiper (Fig. 23B, reproduced above; noting the wiper rotates around the exit nozzle as per par. [0053] and Fig. 17; see also Fig. 2 and par. [0020] making obvious a central exit nozzle). In addition, Sheng discloses a similar bubble device with two open semicircular portions around the center nozzle (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing to modify the combined Kelly and Kelly ‘083 to use two open semicircular portions around the wiper as taught and suggested by Sheng because doing so would be a simple substitution of one element (using opening semicircular portions about a center nozzle) for another (a nozzle which can be a central nozzle and houses a wiper) to obtain predictable results (using two open semicircular portions about a center nozzle, the center nozzle housing a wiper).

Claims 7, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Kelly et al. (herein “Kelly ‘083”; US Pub. No. 2016/0018083 A1) and in further view of Amron (US Pat. No. 5,297,979).
Regarding claim 7, it is noted that the combined Kelly and Kelly ‘083 do not specifically disclose that the channel comprises a converter connected therein between the two ends of the channel, wherein one end comprises a larger diameter than the other end of the channel.  However, Kelly discloses what appears to be a constant diameter tube or channel that leads from a reservoir to an outlet area (Figs. 5, item 17 and Fig. 7, item 17 to item 18).  In addition, Amron discloses a similar bubble maker with a tube or channel running from a pump to an outlet area, the channel comprises a converter connected therein between the two ends of the channel, wherein one end comprises a larger diameter than the other end of the channel (Fig. 2, proximate item 32). In the alternative, regarding the use of a converter, it has been that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)(see applicant’s spec, page 6, line 20 to page 17; stating the “drip rate” can be found “regardless of the use of the converter or not”).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing to modify the combined Kelly and Kelly ‘083 to use a converter connected therein between the two ends of the channel, wherein one end comprises a larger diameter than the other end of the channel as taught by Amron because doing so would be a simple substitution of one element (using a converter in a channel, the converter converting the channel diameter from larger to smaller) for another (a constant channel size) to obtain predictable results (using a converter in a channel, the converter converting the channel diameter from larger to smaller so as to make the fluid have an increased velocity at the outlet).  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that a converter would not be needed as the drip rate could be found based on channel diameter and regardless of whether the converter was used or not.
Regarding claim 15, Kelly discloses a bubble producing device (Fig. 1 and title) comprising: a housing (Fig. 1, item 4) containing a motor, a pump, and an air producing device (Fig. 7 and par. [0053]) electrically connected to a power source (par. [0059]; Fig. 7, clearly showing electrical connection via wires to the battery compartment just below it); a shaft with two ends (Fig. 1, item 2), wherein a first end is connected to the housing (Fig. 1, item 2; noting the end proximate item 4); a bubble producing solution reservoir connectable to a second end of the shaft (Fig. 1, item 3 and par. [0051]); a duct comprising a first and second end, wherein the first end is connected to the air producing device (Fig. 11, item 160, Fig. 7 and par. [0053]); a nozzle secured to the second end of the duct comprising an inner and outer portion, wherein the outer portion includes a trough with an outlet and an inlet (Fig. 11, item 160 and partial view of Fig. 22B reproduced below and par. [0052]; noting the “outlet” is from the “pump output feed line” and the “inlet” is to “the return line drain”), and wherein the inner portion includes a wiper secured therein (par. [0053]); and  a channel comprising a tubular structure with two ends (Fig. 5, item 17 and par. [0051]) wherein a first end is submerged within the solution reservoir and a second end is connected to the outlet (Fig. 7, items 17 to 18 showing the second end attached to the outlet, and Fig.  5, item 17 showing the first end and par. [0051]); and a second channel comprising a tubular structure with two ends, wherein one end is connected to the inlet and the other end is within the solution reservoir (pars. [0051]-[0053], noting the return line 14 as seen in Fig. 5, item 14).  It is noted that Kelly does not specifically disclose a vibrational element secured within the housing and electrically connected to the power source. However, Kelly discloses a hand held toy (Fig. 1). In addition, Kelly ‘083 discloses a hand held toy (Fig. 1) wherein a vibrational element secured within the housing and electrically connected to the power source (pars. [0014], [0032], [0037], [0048], [0058], [0063], and [0079]; noting connection to the “battery” is obvious).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly to use a  vibrational element secured within the housing and electrically connected to the power source as taught by Kelly ‘083 because doing so would be use of a known technique (using a vibration element in the hand held light device) to improve a similar product (a hand held bubble device) in the same way (using a vibration element in the hand held bubble device).  Finally, it is noted that the combined Kelly and Kelly ‘083 do not specifically disclose wherein the second channel comprises a converter connected therein between the two ends of the channel, wherein one end comprises a larger diameter than the other end of the channel. However, Kelly discloses what appears to be a constant diameter tube or channel that leads from inlet back to the reservoir (Figs. 5, item 17 and Fig. 7, item 17 to item 18).  In addition, Amron discloses a similar bubble maker with a tube or channel, the channel comprises a converter connected therein between the two ends of the channel, wherein one end comprises a larger diameter than the other end of the channel (Fig. 2, proximate item 32). In the alternative, regarding the use of a converter, it has been that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)(see applicant’s spec, page 6, line 20 to page 17; stating the “drip rate” can be found “regardless of the use of the converter or not”; and also noting the drip rate has no bearing on the return line; emphasis added).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing to modify the combined Kelly and Kelly ‘083 to use a converter connected therein between the two ends of the channel, wherein one end comprises a larger diameter than the other end of the channel as taught and suggested by Amron because doing so would be applying a known technique (using a converter in a tubular line, the converter having smaller and larger diameter ends) to a known product (a return line that appears to have a constant diameter) to obtain predictable results (using a converter in the return line, the converter used to speed up or slow down the return fluid based on which end is facing the reservoir).  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that a converter would not be needed as drip rate for the return line would be unimportant and/or could be found based on the return line diameter and regardless of whether the converter was used or not.
Regarding claim 17, the combined Kelly, Kelly ‘083, and Amron disclose that the motor, pump, air producing device and air duct are secured within an enclosure secured within the housing (Kelly: Fig. 7 and par. [0053]; noting the “globe”, item 4, being the “housing”).
Regarding claim 19, the combined Kelly, Kelly ‘083, and Amron disclose that the wiper rotates 360 degrees around the inner and outer portion of the nozzle (Kelly: pars. [0053] and [0015]; noting “film applicator moving in circular motion that engages bubble solution onto and/or through the dispensing ring, see also Figs. 16A and B).
Regarding claim 20, the combined Kelly, Kelly ‘083, and Amron disclose LEDS secured within the housing, which LEDs are electrically connected to the power source (Kelly: Fig. 7, items 31 and pars. [0053]-[0054]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) in view of Kelly et al. (herein “Kelly ‘083”; US Pub. No. 2016/0018083 A1) in view of Amron (US Pat. No. 5,297,979) and in further view of Menow et al. (herein “Menow”; US Pat. No. 6,024,623).
Regarding claims 16, the combined Kelly, Kelly ‘083, and Amron disclose a nozzle cover secured adjacent to the nozzle, wherein the nozzle cover comprises a discharge orifice (Fig. 23B, reproduced below). It is noted that the combined Kelly, Kelly ‘083, and Amron do not specifically disclose the use of a gasket secured around an outer edge thereof.  However, Menow discloses a similar bubble producing toy wherein a gasket in the form of an O-ring is secured around an outer edge thereof between two portions (col. 3, lines 36-40).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing to modify the combined Kelly, Kelly ‘083, and Amron to use a gasket between the nozzle and the nozzle cover as taught and suggested by Menow because doing so would be applying a known technique (using an O-ring gasket between an inner and outer part) to a known product (a bubble producing device that has a nozzle and a nozzle cover) in the same way (using an O-ring gasket between an inner nozzle and an outer nozzle cover; the O-ring gasket preventing fluid from entering back into the housing – see Menow: col. 3, lines 36-40). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (herein “Kelly”; US Pub. No. 2019/0111358 A1; as cited in applicant’s IDS) ) in view of Kelly et al. (herein “Kelly ‘083”; US Pub. No. 2016/0018083 A1) in view of Amron (US Pat. No. 5,297,979) and in further view of Sheng (US Pat. No. 5,035,665).
Regarding claim 18, it is noted that the combined Kelly, Kelly ‘083, and Amron do not specifically disclose that the inner portion includes two open semicircle portions that surround the wiper.  However, Kelly makes obvious some support structure and what appears to be at least one semicircular opening around the wiper (Fig. 23B, reproduced above; noting the wiper rotates around the exit nozzle as per par. [0053] and Fig. 17; see also Fig. 2 and par. [0020] making obvious a central exit nozzle). In addition, Sheng discloses a similar bubble device with two open semicircular portions around the center nozzle (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing to modify the combined Kelly, Kelly ‘083, and Amron to use two open semicircular portions around the wiper as taught and suggested by Sheng because doing so would be a simple substitution of one element (using opening semicircular portions about a center nozzle) for another (a nozzle which can be a central nozzle and houses a wiper) to obtain predictable results (using two open semicircular portions about a center nozzle, the center nozzle housing a wiper).


Response to Arguments
Applicant's arguments filed  11/1/22 have been fully considered but they are not generally persuasive. 
The Examiner has now added secondary reference Kelly ‘083 (also appearing to be applicant’s own prior art).  Kelly ‘083 makes obvious the inclusion of a vibration element in the hand held toy which is triggered by an external signal (par. [0032]).  Besides the activation of the vibration element, the external signal can trigger the light production (the main objective of Kelly ‘083) to work in concert with the vibration element (pars. [0032], [0048], and [0062]).  As such, it would be obvious to have the vibration element work in concert with the main objective of the hand held toy; the main objective in the primary reference Kelly being bubble production (as opposed to light production in Kelly ‘083). 
Applicant goes on to argue that modifying Kelly based upon Amron, Sheng, and Menow would not be obvious because Kelly is directed toward “electronic bubble producing device” whereas the others are “manually operated”.  The argument of what appears to be “non-analogous art” is not compelling. All of the above identified references concern the problem of bubble formation; regardless of whether it is electronic or manually.  In addition, the Examiner provides KSR rationale for the combinations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/14/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711